Citation Nr: 0013508	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-02 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to nonservice-connected improved death pension 
benefits.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to June 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied a reopened claim for death 
pension.

The case was previously before the Board in April 1999, at 
which time it was remanded to clarify representation.  The 
case was again before the Board in September 1999, at which 
time it was remanded for additional development.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal. 


FINDINGS OF FACT

1.  The veteran had less than 90 days active service from 
April 17, 1969 to June 6, 1969.  

2.  The veteran was not discharged from service for a 
service-connected disability, and, at the time of discharge 
from service, he did not have a service-connected disability 
that warranted a discharge for a medical disability. 


CONCLUSION OF LAW

The legal criteria for basic eligibility for nonservice- 
connected death pension are not met.  38 U.S.C.A. § 1541 
(West 1991); 38 C.F.R. §§ 3.3, 3.314 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Section 1541 of Chapter 15, title 38, United States Code, 
provides that nonservice-connected death pension benefits 
shall be paid to the surviving spouse of each veteran of a 
period of war who met the service requirements prescribed in 
section 1521(j) of this title, or who at the time of death 
was receiving (or entitled to receive) compensation or 
retirement pay for a service-connected disability, pension at 
the rate prescribed in this section, as increased from time 
to time under section 1512 of title 38, United States Code.  
See also 38 C.F.R. § 3.3(b)(4) (1999).

Section 1521(j) provides that a veteran meets the service 
requirements of this section if such veteran served in the 
active military, naval, or air service - (1) for ninety days 
or more during a period of war; (2) during a period of war 
and was discharged or released from such service for a 
service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.

The Board finds that the veteran did not meet the 
requirements of 38 U.S.C.A. § 1521(j) and thus death pension 
cannot be paid to the appellant.  The veteran served on 
active duty from April 17, 1969 to June 6, 1969-less than 90 
days.  This does not meet the 90-day requirement under 38 
U.S.C.A. § 1521(j).  Additionally, this period of service is 
the veteran's only period of active duty.  Moreover, the 
service medical records reflect that the appellant was 
medically discharged because of an emotionally unstable 
personality.  However, that pathology existed prior to 
service and was not aggravated by service.  Thus, the 
appellant was not discharged because of a service-connected 
disability.  

Accordingly, because veteran's eligibility status under the 
law has not been established under 38 U.S.C.A. § 1521(j), the 
appellant is not legally entitled to the claimed benefits.

For the reasons stated above, the Board has no legal 
authority to grant improved death pension benefits in this 
case.  Where the law and not the evidence is dispositive of 
the issue before the Board, the claim is denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The claim for basic eligibility for non-service-connected 
death pension is denied. 



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

